Name: Commission Regulation (EEC) No 3205/83 of 11 November 1983 re-establishing the levying of customs duties on raw or unmanufactured tobaccos other than Virginia type, falling within subheadings 24.01 ex A and ex B and originating in developing countries benefiting from the preferential tariff arrangements set out in Council Regulation (EEC) No 3379/82
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 315/20 Official Journal of the European Communities 15. 11 . 83 COMMISSION REGULATION (EEC) No 3205/83 of 11 November 1983 re-establishing the levying of customs duties on raw or unmanufactured tobaccos other than Virginia type, falling within subheadings 24.01 ex A and ex B and originating in developing countries benefiting from the preferential tariff arrangements set out in Council Regulation (EEC) No 3379/82 exceeded, customs duties should be re-established in respect of the products in question, HAS ADOPTED THIS REGULATION : Article 1 As from 18 November 1983 , customs duties, suspended pursuant to Council Regulation (EEC) No 3379/82, shall be re-established in respect of the following products, imported into the Community and originating in any beneficiary country or territory : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3379/82 of 8 December 1982 applying generalized tariff preferences in favour of developing countries, in respect of raw or unmanufactured tobaccos other than Virginia type falling within subheadings 24.01 ex A and ex B ('), and in particular Article 6 (2) thereof, Whereas Article 3 (4) of that Regulation provides that the customs duties may, for the tobaccos in question , be suspended up to a Community ceiling of 2 550 tonnes ; whereas Article 4 of that Regulation provides that the customs duties may be re-established at any time on imports of the tobaccos in question origina ­ ting in any beneficiary country or territory once the Community ceiling has been reached ; Whereas on 4 November 1983 importations into the Community of the tobaccos in question, originating in countries and territories covered by preferential tariff arrangements, reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 3379/82 which provides that the ceiling should not be CCT heading No Description 24.01 ex A, ex B Raw or unmanufactured tobaccos other than Virginia type Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . y Done at Brussels , 11 November 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 363 , 23 . 12 . 1982, p . 174 .